Citation Nr: 1001947	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Whether the appellant is eligible for VA nonservice-
connected death pension benefits. 

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had recognized Philippine guerilla service from 
July 1943 to April 1945.  He died in July 1981.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 decision of the VARO in 
Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant 
to the provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  According to his death certificate, the Veteran died in 
July 1981 at the age of 61.  The immediate cause of death was 
listed as cardiorespiratory arrest due to or as a consequence 
of metastases of squamous cell carcinoma, with the primary 
site undetermined.  Significant conditions contributing to 
death were listed as pneumonia and septicemia. 

2.  At the time of his death, service connection was not in 
effect for any disability.

3.  Neither heart disease nor squamous cell carcinoma was 
affirmatively shown to have had onset during service.  
Neither is shown to be related to an injury, disease, or 
event of service origin.

4.  The Veteran's Philippine service does not qualify as 
requisite service to provide eligibility to the appellant for 
VA nonservice-connected death pension benefits.

5.  No claim for VA benefits was pending at the time of the 
Veteran's death in 1981.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service 
did not cause the Veteran's death.  38 U.S.C.A. §§ 1110, 
1112, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2009).

2.  The Veteran's period of service does not meet the basic 
service eligibility requirements to entitle the appellant to 
nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 107, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.40 
(2009).

3.  The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5102 and 5103A, 
and implemented in part at 38 C.F.R. § 3.159, amended VA's 
duties to notify and assist claimants in developing 
information and evidence necessary to substantiate claims.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, what information and evidence the 
VA will obtain, and what information and evidence the 
claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those elements are:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for Dependency and Indemnity Compensation, 
including a claim of service connection for the cause of the 
Veteran's death, the VCAA notice must include:  (1) A 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected disorder; and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

As recently as May 2009, the appellant was provided with 
notification of the evidence needed to substantiate her 
claim, namely evidence that the Veteran died of a service-
connected injury or disease.  This notice included the type 
of evidence needed to substantiate the claim for 
nonservice-connected death pension, namely that the Veteran 
had qualifying service to confer eligibility for death 
pension benefits, and a claim for accrued benefits.

With regard to the duty to assist, under 38 U.S.C.A. § 5103A, 
VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
obtained the Veteran's affidavit for Philippine Army 
personnel.  In addition, the appellant has submitted the 
Veteran's death certificate and documentation verifying the 
Veteran's recognized guerilla service.  She has also 
submitted her own statements and statements from family 
members, acquaintances, and private medical records.  The 
Board notes that the duty to assist includes obtaining a 
medical opinion when such is necessary to make a decision on 
a claim.  However, in the absence of evidence that the 
Veteran suffered an injury, disease, or event during service, 
resulting in the fatal disease process, a VA medical opinion 
is not warranted under the duty to assist.  Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  The Board 
notes that the record contains an October 2009 statement from 
the appellant in which she indicated that she had read and 
understood the Supplemental Statement of the Case dated in 
September 2009 and she had no more evidence to submit.  She 
asked that the case be forwarded to the Board for a final 
determination.  Thus, as there is no indication of the 
existence of additional evidence to substantiate the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the appellant in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

Factual Background.

According to the death certificate, the Veteran died in July 
1981 at the Veterans Memorial Medical Center in Quezon City, 
the Philippines.  The immediate cause of death was listed as 
cardiorespiratory arrest due to metastases of squamous cell 
carcinoma.  The primary site of the cancer was undetermined.  
Significant conditions listed as contributing to death, but 
not related to the cause were listed as pneumonia and 
septicemia.  Intervals between onset and death were not 
given.

At the time of his death, the Veteran did not have an 
adjudicated service-connected disability.

Review of the record shows the presence of an Affidavit for 
Philippine Army personnel dated in November 1947.  The 
Veteran declared no wounds or illnesses.  

The medical evidence includes the reported copy of an X-ray 
study received in March 1965.  The document contains a faint 
date stamp of April 2, 1949, and refers to a chest X-ray 
study of the Veteran done at the Headquarters, Army Station 
Hospital, Fort William McKinley, Rizal.  It reportedly showed 
bilateral, minimal, productive pulmonary tuberculosis of the 
chest.  

A report from a private facility shows the Veteran was 
accorded studies on various occasions between October 1955 
and October 1959.  The findings disclosed pulmonary 
tuberculosis in various stages. 

Received in August 1959 was a June 1959 statement from 
Eusebio Cadavillo, M.D.  It was to the effect that the 
Veteran visited him between July 1947 and September 1949 for 
complaints of "ailments and pains of his chest with cold."  
The statement was given from memory and the doctor reported 
that his records had been burned in a fire in September 1953.

The claims file also contains statements from service 
comrades to the combined effect that the Veteran had 
pulmonary tuberculosis during service.  They recalled that 
when they met him on various occasions in 1947 and 1948, the 
Veteran had pulmonary tuberculosis.

A review of the record also reveals that the Veteran was 
hospitalized at the Veterans Memorial Hospital in April 1970 
for minimal, bilateral pulmonary tuberculosis.

Legal Principles for Cause of Death.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by his service either caused or 
contributed substantially or materially cause death.  
38 U.S.C.A. § 1310.

For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related thereto.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of a preexisting injury or disease 
in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis.

The record shows that service connection was not in effect 
for any disability during the Veteran's lifetime.  Therefore, 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an already adjudicated service-
connected disability during the Veteran's lifetime caused or 
contributed to the cause of his death.  38 C.F.R. § 3.312(c).

The question that is presented is whether service connection 
is warranted for the fatal condition shown on the death 
certificate as the cause of the Veteran's death.

The Veteran's processing affidavit in November 1947 and the 
report of the separation examination at that same time do not 
contain a declaration of wounds or illnesses incurred in 
service.  There is no evidence contemporaneous with service 
or from any other source to affirmatively show that heart 
disease, cancer, or a chronic obstructive lung disorder had 
onset during service.  Therefore, service connection for the 
fatal condition under 38 C.F.R. § 3.303 is not established.

Nevertheless, under the laws, service connection of the fatal 
condition may still be established by the diagnosis of a 
disability after service, when all the evidence, including 
that pertinent to service, establishes that the fatal 
condition was incurred in service.

After service, reference to or documentation of heart disease 
and/or cancer was first made on the Veteran's death 
certificate, a time many years following his recognized 
Philippine guerilla service.

Although the appellant and various witnesses are competent to 
describe any symptoms the Veteran may have had and that they 
observed, heart disease, cancer, and tuberculosis are not 
conditions under case law that have been found to be capable 
of lay observation.

Therefore, a determination as to the presence of heart 
disease, cancer, and/or tuberculosis is medical in nature, 
that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (when the 
question is whether the Veteran has had a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
symptomatology when the determination is not medical in 
nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

Whereas here, the determinative questions involve a medical 
diagnosis, not capable of lay observation, and medical 
causation, where lay assertion on medical causation is not 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.

As lay persons, neither the appellant nor the various service 
comrades or others are qualified through education, training, 
and expertise to offer an opinion or a medical diagnosis, not 
capable of lay observation, and/or medical causation.  For 
this reason, the Board rejects the lay statements relating 
the Veteran's fatal disorders to service as competent 
evidence to substantiate the claim.  Jandreau v. Nicholson, 
492 F.3d 1372, 1376 (Fed. Cir. 2007).

The contemporaneous evidence of record weighs against the 
recollections by the Veteran's physician made many years 
following service discharge.  Unfortunately, that physician 
no longer had his records available to him.  His 
recollections are contradicted by the Affidavit for 
Philippine Army personnel made in November 1947 at which time 
the Veteran made no reference to any complaints regarding any 
physical difficulties whatsoever.  Additionally, separation 
examination accorded the Veteran at that time also was 
without reference to any complaints or findings indicative of 
the presence of any chronic disability.  It is expected that 
statements made in conjunction with contemporaneous medical 
treatment and evaluation will be truthful since they are made 
in connection with treatment at the time. They are very 
probative and here they weigh against the claim.  
Accordingly, the Board finds that there is a preponderance of 
evidence against the claim of service connection for the 
cause of the Veteran's death.  

Nonservice-Connected Death Pension.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces, organized guerilla forces, shall not be deemed to 
have been active military service for the purposes of 
nonservice-connected death pension.  38 U.S.C.A. § 107(a); 
38 C.F.R. § 3.40.

The service department verified that the Veteran had 
recognized guerilla service from July 1943 to April 1945.  
The service department decision on such a matter is 
conclusive and binding upon VA.  VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

The law under 38 U.S.C.A. § 107(a) and the implementing 
regulation, 38 C.F.R. § 3.40, specifically excludes service 
such as the Veteran's for purposes of entitlement to 
nonservice-connected death pension benefits.  Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996).  Consequently, the Board 
finds that there is no legal basis for the appellant's claim 
for nonservice-connected death pension.  As the law is 
dispositive, the claim is denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40; Quiban 
v. Veterans Administration , 928 F.2d 1154, 1158 (D.C. Cir. 
1991) rehearing denied (July 18, 1991) (upholding the 
constitutionality of 38 U.S.C.A. § 107(a)).

Accrued Benefits.

The record reflects that there was no claim for service 
connection or any other claim for VA benefits, pending at the 
time of the Veteran's death.  As the record is absent any 
evidence that the Veteran had a claim pending for any VA 
benefit at the time of his death, the appellant cannot be 
legally entitled to accrued benefits.  38 C.F.R. § 3.1000(c); 
see 38 C.F.R. § 3.152(b).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




The appellant does not have basic eligibility for VA 
nonservice-connected death benefits, and the appeal is 
denied.

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


